Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
The examiner thanks the Applicant for the amendment on 01/12/2021. The amendment has overcome the rejection of claims 1-6, 8-16, and 18-19 under 35 U.S.C. § 112, except claims 7, 17 and 20. Please see ¶0003 and ¶0004 shown below.
Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
The phrase, “in an inside” is grammatically incorrect. The phrase “in an interior”, or simply “inside” are suggested as alternatives.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “a mold via pattern having a planar constant area on the interposer chip”, is unclear with regard to how this limitation further narrows the remainder of the claim, given that an area of a pattern would normally be constant any case.

Allowable Subject Matter
Claims 1-6, 8-16, and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art(s) of record (see the previous Office action) fail to further disclose and/or suggest the limitations as set forth in claim 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816